Citation Nr: 0825132	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to September 24, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in January 2005, a statement of the case was issued 
in March 2005, and a substantive appeal was received in March 
2005.  

The July 2004 rating decision granted service connection for 
PTSD and assigned a 30 percent disability rating effective 
August 4, 2003 under Diagnostic Code 9411.  A December 2004 
rating decision subsequently assigned a temporary evaluation 
of 100 percent effective September 24, 2004 because of 
hospitalization over 21 days, and a 100 percent evaluation 
effective December 1, 2004 under Diagnostic Code 9411.  
Therefore, the issue remaining before the Board is whether a 
rating in excess of 30 percent was warranted prior to 
September 24, 2004. 


FINDING OF FACT

Prior to September 24, 2004, the veteran's PTSD was not 
productive of a disability picture which more nearly 
approximated occupation and social impairment with reduced 
reliability and productivity due to circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood.  


CONCLUSION OF LAW

Prior to September 24, 2004, the criteria for entitlement to 
an initial disability evaluation in excess of 30 percent for 
the veteran's service-connected PTSD were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  A March 2005 statement of the case (SOC) provided 
notice on the "downstream" issue of an increased rating.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  Neither the veteran nor his representative 
has alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008)("where a 
claim has been substantiated after enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to downstream 
issues").
Moreover, since this appeal is for a higher rating in 
connection with the original grant of service connection, it 
is arguable that no further notice is necessary.  It appears 
that the United States Court of Appeals for Veterans Claims 
has determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
veteran was furnished proper VCAA notice with regard to the  
claim of service connection itself.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
medical records.  The evidence of record also contains a VA 
examination performed in June 2004.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The veteran contends that an increased rating is warranted 
prior to September 24, 2004.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  Where, as in the instant case, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

As noted in the introduction, the July 2004 rating decision 
granted service connection for PTSD and assigned a 30 percent 
disability rating effective August 4, 2003 under Diagnostic 
Code 9411.  A December 2004 rating decision subsequently 
assigned a temporary evaluation of 100 percent effective 
September 24, 2004 because of hospitalization over 21 days 
and a 100 percent evaluation effective December 1, 2004 under 
Diagnostic Code 9411.  

PTSD is to be assigned a 30 percent rating where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

VA outpatient treatment records dated in March 2004 reflect 
that the veteran had suicidal ideation off and on for the 
previous 10-15 years, which had gotten worse in the previous 
6-8 weeks.  The veteran had thought about shooting or 
poisoning himself.  He denied any homicidal ideations, 
hallucinations, or paranoia.  He was living with his 
girlfriend.  Another VA outpatient treatment record dated in 
March 2004 reflects that the veteran was employed as a truck 
driver for 21 years, with his most recent employment in 2000.  
He stopped driving trucks because he became disabled when the 
upper lobe of his left lung was removed.  Another VA 
outpatient treatment record dated in March 2004 reflects that 
the veteran was alert and oriented by 4.  He denied suicidal 
or homicidal ideations, delusions, and hallucinations.  His 
speech and motor activity were normal.  Thoughts were linear 
and affect was constricted.  In June 2004, the veteran 
appeared very anxious and fearful.  Affect was mildly 
constricted.  Speech was of normal rate and tone with limited 
spontaneity.  Thoughts were goal directed and coherent.  The 
veteran denied suicidal or homicidal thoughts, plans, or 
risks.  

The veteran underwent a VA examination in June 2004.  He 
reported intrusive thoughts daily.  He stated that he did not 
like to go into crowds because he did not trust people.  He 
reported having a few friends, but that he did not interact 
with them.  He denied isolating himself from his family.  He 
stated that his wife called him "antisociable."  He 
reported angering easily.  He claimed to have emotional 
blunting and increased startle.  

Upon mental status examination, the veteran was alert and 
oriented to personal information and place.  Temporal 
orientation was normal.  Insight was adequate.  Affect was 
blunted.  Response latencies were normal.  He demonstrated 
adequate attention and was not distractible.  He did not 
demonstrate "perseveration," imitation/utilization behavior 
or difficulty in achieving or maintaining a task set.  
Spontaneous speech was fluent, grammatical and free of 
"paraphasias."  Immediate, recent and remote memories were 
all within normal limits.  He was logical and goal-directed.  
He denied symptoms of depression.  He had suicidal ideation 
in the past, but denied current suicidal ideation or plan.  
He denied homicidal ideation or plan.  He denied symptoms of 
obsessive-compulsive disorder or panic disorder.  There was 
no evidence of disorder in thought process or content.  There 
was no pressured speech, grandiosity, motor overactivity, 
restlessness, tics or odd motor behaviors noted.  The 
examiner diagnosed PTSD and opined that the current level of 
psychiatric functioning resulted in a moderate degree of 
impairment in adaptation and interaction in social 
functioning and a moderate degree of impairment in 
flexibility and efficiency in an occupational setting.  The 
examiner found that the veteran's overall level of disability 
was moderate.  

Although the June 2004 VA examination reflects that, prior to 
September 24, 2004, the veteran had a moderate degree of 
impairment in adaptation and interaction in social 
functioning and flexibility and efficiency in an occupational 
setting, as well as blunted affect, treatment reports during 
this period do not show that other symptoms of the veteran's 
PTSD met or more nearly approximated the criteria for a 50 
percent schedular rating.  For example, March 2004 VA 
outpatient treatment records reflect that the veteran's 
speech was normal and thoughts were linear.  At the June 2004 
VA examination, the veteran denied symptoms of panic 
disorder.  The June 2004 VA examiner found that the veteran 
did not demonstrate difficulty in achieving or maintaining a 
task set, and that memories were within normal limits.  
Although a March 2004 VA outpatient treatment record reflects 
that the veteran thought about suicide, he denied symptoms of 
depression and current suicidal or homicidal ideation or plan 
at the June 2004 VA examination.  

It is clear from the record that the veteran's PTSD became 
significantly worse in September 2004, resulting in 
hospitalization.  However, the veteran has effectively been 
assigned a 100 percent rating since that time.  As for the 
period prior to his September 24, 2004, hospitalization, the 
preponderance of the evidence is against a finding that the 
PTSD met the regulatory criteria for a scheduler rating in 
excess of 30 percent. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  During the period prior to September 
24, 2004, the record does not show that the PTSD resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  During the period in question, 
the effect of his PTSD on his ability to hold employment 
appears to be contemplated by the currently assigned 30 
percent rating.  Therefore, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a schedular rating in excess of 30 percent for 
PTSD prior to September 24, 2004, is not warranted.  

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


